Title: To Thomas Jefferson from John Pearce, 25 December 1806
From: Pearce, John
To: Jefferson, Thomas


                        
                            Respected Sire
                            
                            
                                25 Dec 1806
                            
                        
                        Having taken a Copy right of a pamplet herein inclosed i was directed by Mr Caldwell the Clerk of the
                            Circuit Court of the united States meeting in Phidelphia to send a copy of the same to the Secretary of the united States
                            as the law requir’ed it. I thought the same respect ought to be shew’ed to the president I therefore take the freedom to
                            trouble you to accept of a copy of pricous matter which if a man enter into the light or spirit of it will make him easy
                            & happy in life & in death. 
                  With high Consideration i am your fellow Cityzen & humble servant
                        
                            John Pearce
                            
                        
                    